Exhibit 10.4

AMENDED AND RESTATED PREFERRED PROVIDER AGREEMENT dated as of October 6, 2006
entered into between Telesat Canada (“Telesat”), Mobile Satellite Ventures LP
(“MSV LP”) and Mobile Satellite Ventures (Canada) Inc. (“Canadian License Co.”).

RECITALS

Telesat, MSV LP and Canadian License Co. entered into a Preferred Provider
Agreement dated January 8, 2001, as amended by an Acknowledgement Regarding
Telesat Preferred Provider Agreement (the “Acknowledgement”) dated as of May 11,
2005 between Telesat Canada, MSV LP, TerreStar Networks Inc. (“Terrestar”)and
Canadian License Co. (together, the “Telesat PPA”).

The Acknowledgement also established a separate preferred provider relationship
between Telesat, Terrestar and TerreStar Canadian License Co., now Terrestar
Networks (Canada) Inc. (“TerreStar Canada”).

The parties wish to amend and restate the provisions of the Telesat PPA as
provided herein among Telesat, MSV LP and Canadian License Co.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the sum of ten
dollars paid by each party to the others, and other good and valuable
consideration, mutually given and received, the parties agree as follows:

SECTION 1

1.1 From and after closing of the transactions contemplated by Section 1 of the
Investment Agreement dated as of January 8, 2001 among TMI Communications and
Company, Limited Partnership, Mobile Satellite Ventures LLC (formerly named
“Motient Satellite Ventures LLC”), Motient Corporation and certain investors
(“Closing”), MSV LP and Canadian License Co. hereby grant preferred provider
status to Telesat for any telemetry, tracking and control services and for any
satellite procurement services, including without limitation, construction
monitoring services, which may be required by MSV LP and Canadian License Co.
(the “Subject Services”), to the extent Telesat offers commercially competitive
terms and conditions for the Subject Services as set forth in Section 2 of this
Preferred Provider Agreement.

SECTION 2

2.1 From and after Closing, MSV LP and Canadian License Co. will offer Telesat
the opportunity to submit proposals for the Subject Services as such Subject
Services are to be procured. In the case of each such opportunity, MSV LP and
Canadian License Co. will grant the contract for such Subject Services to
Telesat to the extent the terms and conditions offered by Telesat are, taken as
a whole, not materially less favorable to MSV LP and Canadian License Co. as
those that could be obtained from another qualified entity or person.

2.2 MSV LP and Canadian License Co. shall ensure that any preferred provider or
like agreement that either of them enter into or maintain with Hughes Network
Systems, LLC, or any affiliate thereof or successor thereto, (“HNS”) does not
grant preferred provider or like rights to



--------------------------------------------------------------------------------

HNS for services that are the same as all or some of the Subject Services. If
MSV LP or Canadian License Co. intend to procure Subject Services, and any
preferred provider or like agreement with Hughes could be interpreted to grant
preferred provider or like rights for services that are the same as all or some
of the Subject Services, MSV LP and Canadian License Co. shall nonetheless fully
comply with the provisions of this Preferred Provider Agreement, and priority
shall be given to this Preferred Provider Agreement over the agreement with HNS.

2.3 The obligations of MSV LP and Canadian License Co. hereunder shall terminate
on the later of the following: (i) the first date on which BCE Inc. and its
respective affiliates, and Telesat and its respective affiliates, collectively
no longer hold, directly or indirectly, the majority of the common shares then
outstanding in the capital of Mobile Satellite Ventures Holdings (Canada) Inc.,
and (ii) the date of the 5-year anniversary of the execution of this Amended and
Restated Preferred Provider Agreement.

2.4 This Preferred Provider Agreement shall be governed by and construed in
accordance with the laws of, the State of New York, without regard to its
principles of conflicts of law that would give effect to the application of the
law of another jurisdiction. Each of the parties hereto hereby irrevocably and
unconditionally consents to submit to the non-exclusive jurisdiction of the
courts of the State of New York and of the United States of America, in each
case having jurisdiction over the County of New York, for any litigation arising
out of or relating to this Preferred Provider Agreement and the transactions
contemplated hereby and thereby (and agrees not to commence any litigation
relating thereto except in such courts unless such courts shall have declined to
exercise jurisdiction), and further agrees that service of any process, summons,
notice or document by U.S. registered mail to its respective address set forth
in this Preferred Provider Agreement shall be effective service of process for
any litigation brought against it in any such court. Each of the parties hereto
hereby irrevocably and unconditionally waives any objection to the laying of
venue of any litigation arising out of this Preferred Provider Agreement or the
transactions contemplated hereby in the courts of the State of New York or the
United States of America, in each case having jurisdiction over the County of
New York, and hereby further irrevocably and unconditionally waives and agrees
not to plead or claim in any such court that any such litigation brought in any
such court has been brought in an inconvenient or improper forum.

2.5 To facilitate execution, this Preferred Provider Agreement may be executed
in as many counterparts as may be required. It shall not be necessary that the
signatures of, or on behalf of, each party, or that the signatures of all
persons required to bind any party, appear on each counterpart; but it shall be
sufficient that the signature of, or on behalf of, each party, or that the
signatures of the persons required to bind any party, appear on one or more of
the counterparts. All counterparts shall collectively constitute a single
agreement. It shall not be necessary in making proof of this Preferred Provider
Agreement to produce or account for more than a number of counterparts
containing the respective signatures of, or on behalf of, all of the parties
hereto.

2.6 This Preferred Provider Agreement shall bind and inure to the benefit of the
parties and their respective successors and permitted assigns, except that no
party may assign its rights and obligations under this Preferred Provider
Agreement to any person without the prior written consent of the other parties.

 

2



--------------------------------------------------------------------------------

SECTION 3

3.1 Nothing herein shall be construed to alter or diminish the rights or
obligations between Telesat, Terrestar and TerreStar Canada under the
Acknowledgement.

IN WITNESS WHEREOF, THE PARTIES HERETO HAVE CAUSED THIS AMENDED AND RESTATED
PREFERRED PROVIDER AGREEMENT TO BE DULY EXECUTED AS OF THE DATE AND YEAR
FIRST-ABOVE WRITTEN

 

TELESAT CANADA     MOBILE SATELLITE VENTURES LP, by its General Partner, MOBILE
SATELLITE VENTURES GP INC.

By:

 

/s/ T.H. Ignacy            /s/ J.E. Perkins

   

By:

 

/s/ Randy Segal

Name:

 

T.H. Ignacy                   J.E. Perkins

   

Name:

 

Randy Segal

Title:

 

Chief Financial              V.P., Law

   

Title:

 

Senior Vice President and General Counsel

 

Officer

     

 

MOBILE SATELLITE VENTURES (CANADA) INC. By:  

/s/ Beth Creary

Name:

 

Beth Creary

Title:

 

Secretary

 

3